Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Richard Neifeld on 12/8/21.
The application has been amended as follows: 
(Currently Amended) A diagnostic device for visual detection of bilirubin under an ultraviolet (UV) light source, comprising: 
a Cu2+ ions source that comprises Cu2+ ions;
the Cu2+ ions are integrated, wherein the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters are configured to form a complex with bilirubin in a test sample 
said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters are formed into a film or cast on a polymer membrane strip;
said Cu2+ ions are integrated to chitosan stabilized gold nanoclusters at select pH of less than 2.5;
said Cu2+ ions integrated to said chitosan stabilized gold nanocluster have a that is recoverable only in the presence of a test sample comprising bilirubin when under exposure to said UV light source, wherein said test sample is either in a liquid phase or a solid phase and
wherein the presence of bilirubin in said test sample is based on said recoverable quenched luminescence intensity of said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters produced when bilirubin in said test sample forms a complex with in the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters.	
(Currently Amended)	The diagnostic device as claimed in claim 1, wherein the Cu2+ ions integrated to chitosan stabilized gold nanoclusters to be configured as a luminescence source is luminescent yellow orange in the presence of the UV light source and wherein said Cu2+ ions source comprises copper salt 
(Currently Amended)	The diagnostic device of claim 1, wherein the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters that are formed into a film or cast on a polymer membrane strip is adapted to contact the test sample comprising bilirubin in the liquid phase or solid phase, wherein the test sample in the liquid phase includes blood serum, and wherein the test sample in the solid phase 
[AltContent: rect](Currently Amended)	The diagnostic device of claim 1, wherein the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters to be configured as a luminescence source is cast on the polymer membrane strip wherein the polymer membrane strip comprises polyvinylidene difluoride (PVDF) treated with said Cu2+ ions, wherein said Cu2+ ions are sourced from CuSO4 solution. 
(Currently Amended) 	The diagnostic device as claimed in claim 1, wherein integrated to said chitosan stabilized gold nanoclusters are cast on the polymer membrane strip, the Cu2+ ions of the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters the bilirubin in the test sample in the solid phase for recovering the quenched luminescence intensity of the strip to indicate hyper-bilirubinemia, wherein said test sample is a thumb skin of a person. 
(Currently  Amended)	The diagnostic device of claim 1, wherein the quenched luminescence intensity that is recoverable from said polymer membrane strip comprising the test sample with bilirubin corresponds to the bilirubin concentration, wherein a bilirubin concentration of at least 6.2 mg/dL indicating hyper-bilirubinemia. 
(Currently Amended)	A process for manufacturing a diagnostic device for visual detection of bilirubin under an UV light source comprising, treating a Cu2+ ions source to integrate Cu2+ ionsto thus provide Cu2+ ions integrated to said chitosan stabilized gold nanoclusters which are formed into a film or cast on a polymer membrane strip;
said Cu2+ ions in said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters are configured as said luminescence source having a quenched luminescence intensity that is
a test sample comprising bilirubin when under exposure to said UV source, wherein said test sample is either in a liquid phase or solid phase
said recoverable quenched luminescence intensity of said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters when bilirubin in said test sample forms a complex with  in the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters; 

i) preparing of chitosan-stabilized gold nanoclusters comprising adding aqueous solution of HAuCl4 to chitosan maintaining pH of resulting solution below 2.5;
ii) forming film or casting on the polymer membrane strip the thus obtained chitosan-stabilized gold nanoclusters; and
iii) treating the film or cast upon membrane strip with the Cu2+ ions source to thereby provide said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters configured as said luminescence source having the quenched luminescence intensity that is recoverable only in the presence of a test sample comprising bilirubin when under exposure to said UV light source wherein said test sample is either in a liquid phase or a solid phase; wherein the presence of bilirubin in said test sample is based on said recoverable quenched luminescence intensity of said Cu2+ ions integrated to said chitosan stabilized gold nanoclusters when bilirubin in said test sample forms a complex with said Cu2+ ions in the Cu2+ ions integrated to said chitosan stabilized gold nanoclusters.
(Currently Amended)	The process of claim 11, comprising providing including aqueous solution of HAuCl4, chitosan, glacial acetic acid and mercaptopropionic acid and generating therefrom said chitosan stabilized gold nanoclusters at select forming film or drop-casting the resulting solution of the chitosan stabilized gold nanoclusters on the polymer membrane strip wherein the polymer membrane strip with said Cu2+ ions source comprises treating of 50.2 mM CuSO4 solution.
(Currently Amended) 	The process of claim 11, wherein said step of preparing chitosan stabilized gold nanoclusters comprises 1.2 mL of aqueous solution of 10 mM HAuCl4 added to 20 mL of 0.5% (w/v) chitosan with subsequent addition of 0.8 mL mercaptopropionic acid (0.11 M) under 30 minutes of continuous stirring for preparing the chitosan stabilized gold nanoclusters.
(Currently amended)	The process of claim 11, wherein formed as a film includes pouring synthesized gold nanocluster solution onto a petri dish and allowing to dry overnight in an oven to form the film.

Reasons for Allowance
Claims 1-3, 6, 8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Sahoo) fails to teach or fairly suggest a source of Cu2+ ions integrated into a chitosan stabilized gold nanoclusters that is casted on a polymer membrane strip and is configured to act as a luminescence source; and the step of preparing the chitosan stabilized gold nanoclusters with a solution having a pH of less than 2.5, in combination with the remaining features and elements of the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



12/15/2021